Citation Nr: 0824577	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for essential hypertension, 
to include as secondary to service-connected postoperative 
inguinal hernia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  The 
Board remanded the case for further development in March 
2007.  That development was completed, and the case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's essential hypertension did not manifest in 
service or within one year thereafter and has not been shown 
to be causally or etiologically related to his military 
service or to his service-connected postoperative left 
inguinal hernia.


CONCLUSION OF LAW

Essential hypertension was not incurred in active service, 
may not be presumed to have been so incurred, and is not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
December 2002, prior to the initial decision on the claim in 
January 2003, as well as in February 2006 and May 2007.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for service 
connection.  Specifically, the February 2006 and May 2007 
letters stated that the evidence must show that that he had 
an injury in military service or a disease that began in, or 
was made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The December 2002, 
February 2006, and May 2007 letters also indicated that 
establishing service connection on a secondary basis requires 
evidence of a current physical or mental condition and 
evidence that a service-connected disability either caused or 
aggravated his claimed disorder.  Additionally, the December 
2003 statement of the case (SOC) and the March 2008 
supplemental statement of the case (SSOC) notified the 
appellant of the reasons for the denial of his application 
and, in so doing, informed him of the evidence that was 
needed to substantiate his claim.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the December 2002, February 2006, 
and May 2007 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA was requesting all records held by 
Federal agencies, such as service medical records, military 
records, and VA medical records.  The appellant was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2002, February 2006, and May 2007 letters notified 
the appellant that he must provide enough information about 
his records so that they could be requested from the agency 
or person that has them.  The December 2002 and May 2007 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.   In addition, the December 2002, 
February 2006, and May 2007 letters informed the veteran that 
it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that a letter was sent to the 
veteran in May 2007 informing him that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in her condition.  The letter also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with his claim.  
The veteran was also afforded a VA examination in March 2008 
in connection with his claim for service connection for 
essential hypertension.  VA has further assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and a SSOC, which informed them 
of the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for essential 
hypertension.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
hypertension.  In fact, his March 1971 separation examination 
found his heart and vascular system to be normal, and his 
blood pressure was recorded as 130/86.  The Board notes that 
the term "hypertension" refers to persistently high 
arterial blood pressure.  Medical authorities have suggested 
various thresholds ranging from 140 mm. Hg systolic and from 
90 mm. Hg diastolic. See Dorland's Illustrated Medical 
Dictionary 635 (26th ed. 1985).  Similarly, for VA rating 
purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater.  The term 
"isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, Code 7101, Note 1 (2007).  Moreover, the medical 
evidence of record does not show that the veteran sought 
treatment immediately following his separation from service 
or for many years thereafter.  Therefore, the Board finds 
that essential hypertension did not manifest in service or 
within one year thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of 
hypertension, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
essential hypertension is itself evidence which tends to show 
that the disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that hypertension 
manifested during active duty service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis to the veteran's military service.  
As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of hypertension in 
service.  As such, there is no injury, disease, or event to 
which a current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  In fact, the veteran has not 
even alleged that his essential hypertension is directly 
related to service, as he has instead claimed that it is 
secondary to his service-connected postoperative inguinal 
hernia.  Therefore, the Board finds that essential 
hypertension did not manifest during service or within one 
year of separation from service and has not been shown to be 
causally or etiologically to an event, disease, or injury in 
service. 

As to the veteran's claim that his essential hypertension is 
related to his service-connected postoperative inguinal 
hernia, the Board also finds that the medical evidence of 
record does not support this contention.  Although the 
veteran has a current diagnosis of essential hypertension and 
is service-connected for postoperative inguinal hernia, the 
medical evidence has not established a relationship between 
these disorders.  In fact, the March 2008 VA examiner 
observed that the veteran had hernia surgery with a 
postoperative wound infection and noted that there is 
evidence in medical literature of acute pain, acute 
inflammation, or acute infection causing elevations in blood 
pressure.  It was noted that these elevations are typically 
due to an increase in adrenaline and heart rate and will 
normalize once the acute event has resolved.   The examiner 
also stated that there is no clinical evidence that suggests 
that long-term effects have been established either from 
post-operative pain or residual effects from surgical sites 
with acute complaints.  As such, the examiner opined that the 
veteran's current hypertension is less likely as not caused 
by, a result of, or permanently aggravated by his service-
connected hernia.  Simply put, the evidence absent from the 
record is a medical opinion to the effect that the veteran's 
service-connected postoperative inguinal hernia either caused 
or aggravated the veteran's essential hypertension. 
Accordingly, service connection cannot be granted on a 
secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for essential hypertension.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for essential hypertension is not warranted.


ORDER

Service connection for hypertension is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


